765 N.W.2d 619 (2009)
Aaron THERIAULT, Assignee of Term's Lounge, Inc., d/b/a Term's Lounge, Plaintiff-Appellant/Cross-Appellee, and
Michigan Department of Community Health, Intervening Plaintiff-Appellee,
v.
AL BOURDEAU INSURANCE SERVICE, INC., Defendant-Appellee/Cross-Appellant.
Docket No. 137706. COA No. 278643.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the motion for extension of time to file a response is GRANTED. The application for leave to appeal the October 14, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.